Aponte Jiménez, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
Mediante el recurso ante nos se apela del fallo y la disposición final del caso seguido contra el menor de referencia ante el Tribunal de Primera Instancia, Asuntos de Menores.
Del propio recurso presentado se desprende que la resolución que dispuso del caso fue dictada por el foro de instancia el 6 de abril de 1995. Igualmente que el escrito de apelación se presenta ante este foro el 5 de mayo de 1995.
De conformidad con la Regla 9.1 de las de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. IA, R. 9.1, las órdenes y resoluciones finales dictadas por el Tribunal de Menores podrán apelarse al Tribunal Supremo de Puerto Rico "dentro de los veinte (20) días siguientes a la fecha que se dictó la resolución que dispuso del casoA los fines de armonizar el proceso de apelación con el Art. 4.002 de la nueva Ley de la Judicatura la cual faculta a este Foro para conocer mediante el recurso de apelación de toda sentencia final dictada en casos originados en el Tribunal de Primera Instancia, dicha Regla 9.1 se enmendó mediante la Orden Administrativa Núm. X, de carácter transitorio, promulgada el 20 de enero de 1995 por el señor Juez Presidente de nuestro Tribunal Supremo. Se dispuso en dicha Orden Administrativa que el recurso, de apelación se interpondrá ante el Tribunal de Circuito de Apelaciones, en lugar del Tribunal Supremo. Se mantuvo vigente el término de veinte (20) *528días para presentarlo.
Habiéndose presentado el que nos ocupa fuera del término de veinte (20) días establecido, carecemos de jurisdicción para considerarlo.
Independientemente de lo anterior, un examen del escrito de apelación demuestra que el mismo no cumple con varias disposiciones de nuestro reglamento. Específicamente se omite expresar el Circuito Regional ante el cual se apela. Regla 15(c)(3); no se hace constar el modo de efectuar la notificación al Secretario de Justicia por conducto del Procurador para Asuntos de Menores. Reglas 14(2) y 47(A); el escrito presentado no está a doble espacio. Regla 34(A).
Por los motivos que anteceden, se desestima el presente recurso.
Lo acuerda el tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General